Exhibit 10.1

SUPPLEMENTAL AGREEMENT

 

This SUPPLEMENTAL AGREEMENT No. 1 supplements and amends that certain EMPLOYMENT
AGREEMENT, entered into the 12th day of February, 2001 by and between TEXAS
EASTERN PRODUCTS PIPELINE COMPANY, LLC (“TEPPCO”), a Delaware limited liability
company with its principal executive offices in Houston, Texas, and Barry Pearl
(“Executive”).

 


1.             SECTION 10 OF THE EMPLOYMENT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND A NEW SECTION 10 SHALL BE SUBSTITUTED IN PLACE OF THE PRIOR,
DELETED SECTION 10 AND THE NEW, SUBSTITUTED SECTION 10 SHALL PROVIDE AS FOLLOWS:

 


(A)           (1)   IN THE EVENT THAT WITHIN TWELVE (12) MONTHS FOLLOWING A
CHANGE IN CONTROL AS SET FORTH IN SECTION 10(B), EXECUTIVE’S EMPLOYMENT SHALL BE
INVOLUNTARILY TERMINATED OR EXECUTIVE SHALL (I) HAVE A SIGNIFICANT REDUCTION IN
RESPONSIBILITIES OR REPORTING LEVEL, (II) HAVE A REDUCTION IN BASE OR INCENTIVE
COMPENSATION AT TARGET BY FIVE PERCENT (5%) OR MORE OR (III) BE REQUIRED TO
RELOCATE FROM THE REGULAR ASSIGNED WORK PLACE BY MORE THAN FIFTY (50) ADDITIONAL
MILES FROM THE EXECUTIVE’S CURRENT WORK LOCATION, HE SHALL BE ENTITLED TO A LUMP
SUM SEVERANCE PAYMENT EQUAL TO THREE (3) TIMES HIS ANNUAL BASE SALARY PLUS THREE
(3) TIMES TARGET BONUS.  IN ORDER TO QUALIFY FOR A SEVERANCE BENEFIT ON ACCOUNT
OF BEING REQUIRED TO RELOCATE BY MORE THAN FIFTY (50) ADDITIONAL MILES FROM
EXECUTIVE’S RESIDENCE, EXECUTIVE MUST PROVIDE NOTICE TO TEPPCO PURSUANT TO
SECTION 11 WITHIN THIRTY (30) DAYS AFTER EXECUTIVE RECEIVES NOTICE PURSUANT TO
SECTION 11 THAT HE IS REQUIRED TO RELOCATE.  IN ADDITION, IF EXECUTIVE IS
ENROLLED IN ANY OF TEPPCO’S MEDICAL OR DENTAL PLAN COVERAGES AS AN ACTIVE
EMPLOYEE, TEPPCO SHALL CREDIT EXECUTIVE WITH A LUMP SUM IN AN AMOUNT THAT WILL
PROVIDE AN AFTER-TAX LUMP SUM (ASSUMING EXECUTIVE IS IN THE HIGHEST MARGINAL
INCOME TAX BRACKET) EQUAL TO THE CURRENT MONTHLY COBRA CONTINUATION COVERAGE
COST OF EXECUTIVE’S COVERAGE(S) AT THE TIME SUCH AMOUNT IS CREDITED (INCLUDING,
WHERE APPLICABLE, AN HMO OPTION, BUT EXCLUDING ANY CAFETERIA PLAN – MEDICAL
SPENDING ACCOUNT) FOR THIRTY-SIX (36) CONSECUTIVE MONTHS FROM THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH TEPPCO.  TEPPCO WILL PROMPTLY REMIT THE INCOME TAXES
DUE ON SUCH AMOUNT DIRECTLY TO THE APPROPRIATE TAXING AUTHORITY.  SHOULD
EXECUTIVE OBTAIN SUBSEQUENT EMPLOYMENT AND BECOME ELIGIBLE FOR MEDICAL AND/OR
DENTAL COVERAGES AVAILABLE TO EMPLOYEES OF THE NEW EMPLOYER OR OTHERWISE CEASE
TO BE COVERED UNDER TEPPCO’S MEDICAL AND/OR DENTAL PLANS, EXECUTIVE SHALL
IMMEDIATELY NOTIFY TEPPCO WHICH SHALL IMMEDIATELY TERMINATE EXECUTIVE’S
COVERAGE(S) IN ITS MEDICAL AND/OR DENTAL PLANS, AS APPROPRIATE.  EXECUTIVE SHALL
HAVE NO FURTHER RIGHT TO ANY AMOUNTS THAT OTHERWISE WOULD HAVE BEEN APPLIED TO
PAY THE MONTHLY COBRA CONTINUATION COVERAGE COST OF MEDICAL AND/OR DENTAL
CONTINUATION COVERAGE PROVIDED HEREUNDER.  SHOULD EXECUTIVE BE ELIGIBLE FOR
RETIREE COVERAGES UNDER THE TEPPCO MEDICAL AND DENTAL PLANS AT THE TERMINATION
OF EMPLOYMENT, TEPPCO AND EXECUTIVE WILL TAKE THE SAME ACTIONS WITH RESPECT TO
THE RETIREE COVERAGES UNDER THE TEPPCO MEDICAL AND DENTAL PLAN AS WOULD HAVE
BEEN TAKEN UNDER THE ABOVE PROVISIONS HEREOF HAD EXECUTIVE BEEN ENROLLED AS AN
ACTIVE EMPLOYEE EXCEPT THAT THE LUMP SUM TO BE CREDITED TO EXECUTIVE WILL BE
DETERMINED WITH REFERENCE TO THE CURRENT MONTHLY COST OF EXECUTIVE’S COST OF
RETIREE COVERAGE AT THE TIME SUCH LUMP SUM AMOUNT IS CREDITED.  ALL PAYMENTS
UNDER THIS SECTION 9(A)(1) SHALL BE MADE NOT LATER THAN THIRTY (30) DAYS AFTER
THE TERMINATION OF EMPLOYMENT.

 

--------------------------------------------------------------------------------


 

(2)           In the event that after twelve (12) months following a change in
control as set forth in Section 10(b), Executive’s employment shall be
involuntarily terminated or Executive shall (i) have a significant reduction in
responsibilities or reporting level, (ii) have a reduction in base or incentive
compensation at target by five percent (5%) or more or (iii) be required to
relocate from the regular assigned work place by more than fifty (50) additional
miles from the Executive’s current work location, he shall be entitled to a lump
sum severance payment equal to two (2) times his base annual salary plus two (2)
times target bonus.  In order to qualify for a severance benefit on account of
being required to relocate by more than fifty (50) additional miles from
Executive’s residence, Executive must provide notice to TEPPCO pursuant to
Section 10 within thirty (30) days after Executive receives notice pursuant to
Section 10 that he is required to relocate.  In addition, if Executive is
enrolled in any of TEPPCO’s Medical or Dental Plan coverages as an active
employee, TEPPCO shall credit Executive with a lump sum in an amount that will
provide an after-tax lump sum (assuming Executive is in the highest marginal
income tax bracket) equal to the current monthly COBRA continuation coverage
cost of Executive’s coverage(s) at the time such amount is credited (including,
where applicable, an HMO option, but excluding any Cafeteria Plan – Medical
Spending Account) for twenty-four (24) consecutive months from the termination
of Executive’s employment with TEPPCO.  TEPPCO will promptly remit the income
taxes due on such amount directly to the appropriate taxing authority.  Should
Executive obtain subsequent employment and become eligible for medical and/or
dental coverages available to employees of the new employer or otherwise cease
to be covered under TEPPCO’s Medical and/or Dental Plans, Executive shall
immediately notify TEPPCO which shall immediately terminate Executive’s
coverage(s) in its Medical and/or Dental Plans, as appropriate.  Executive shall
have no further right to amounts that otherwise would have been applied to pay
the monthly COBRA continuation coverage cost of medical and/or dental
continuation coverage provided hereunder.  Should Executive be eligible for
retiree coverages under the TEPPCO Medical and Dental Plans at the termination
of employment, TEPPCO and Executive will take the same actions with respect to
the retiree coverages under the TEPPCO Medical and Dental Plan as would have
been taken under the above provisions hereof had Executive been enrolled as an
active employee except that the lump sum to be credited to Executive will be
determined with reference to the current monthly cost of Executive’s cost of
retiree coverage at the time such lump sum amount is credited.  All payments
under this Section 10(a)(2) shall be made not later than thirty (30) days after
the date of the Change in Control.

 


(B)           FOR THE PURPOSES OF THIS SECTION 10, A “CHANGE IN CONTROL” SHALL
BE DEEMED TO HAVE OCCURRED IF:

 


(I)            ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF TEPPCO REPRESENTING MORE THAN FIFTY PERCENT (50%)
OF THE COMBINED VOTING POWER OF TEPPCO’S THEN OUTSTANDING VOTING SECURITIES; OR

 


(II)           ALL OR SUBSTANTIALLY ALL OF THE ASSETS AND BUSINESS OF TEPPCO OR
THE PARTNERSHIP ARE SOLD, TRANSFERRED OR ASSIGNED TO, OR OTHERWISE ACQUIRED BY,
ANY OTHER PERSON OR PERSONS; OR

 


(III)          THE DISSOLUTION OR LIQUIDATION OF PARTNERSHIP OR TEPPCO; OR

 

2

--------------------------------------------------------------------------------


 


(IV)          ADOPTION BY THE BOARD OF DIRECTORS OF TEPPCO OF A RESOLUTION TO
THE EFFECT THAT ANY PERSON HAS ACQUIRED EFFECTIVE CONTROL OF THE BUSINESS AND
AFFAIRS OF TEPPCO, OR THE PARTNERSHIP.

 


(C)           THE TERM “BENEFICIAL OWNER” SHALL HAVE THE MEANING SET FORTH IN
SECTION 10(C) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IN THE
REGULATIONS PROMULGATED THEREUNDER.  THE TERM “PERSON” SHALL MEAN AN INDIVIDUAL,
CORPORATION, PARTNERSHIP, TRUST, UNINCORPORATED BUSINESS ORGANIZATION,
ASSOCIATION OR OTHER ENTITY PROVIDED THAT THE TERM “PERSON” SHALL NOT INCLUDE
(I) DUKE ENERGY CORPORATION (“DUKE”), (II) ANY AFFILIATE OF DUKE, INCLUDING BUT
NOT LIMITED TO DUKE ENERGY FIELD SERVICES, L.P., OR (III) ANY EMPLOYEE BENEFIT
PLAN MAINTAINED BY DUKE OR ANY AFFILIATE OF DUKE.  FOR THE PURPOSE OF THIS
SECTION 10, “CONTROL” OR “CONTROLLED” WHEN USED WITH RESPECT TO ANY SPECIFIED
PERSON OR ENTITY MEANS THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF THAT
PERSON OR ENTITY WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, MEMBERSHIP
INTEREST OR BY CONTRACT.

 


2.             EXCEPT AS HEREBY AMENDED BY THIS SUPPLEMENTAL AGREEMENT NO. 1,
THE EMPLOYMENT AGREEMENT IS HEREBY RATIFIED AND AFFIRMED IN ALL RESPECTS.

 

IN WITNESS WHEREOF, the parties hereto have executed this SUPPLEMENTAL AGREEMENT
No. 1 this 23rd day of February, 2005.

 

TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC

 

 

 

 

 

By:

/s/ JAMES C. RUTH

 

 

Title:

General Counsel

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ BARRY R. PEARL

 

 

Printed Name:

Barry R. Pearl

 

 

 

3

--------------------------------------------------------------------------------